Citation Nr: 9910541	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-35 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable rating for residuals of service-
connected filariasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

In May 1997 the Board remanded the case to the RO for further 
evidentiary development.  As was pointed out at that time, 
the VA revised the rating criteria for Diagnostic Code 6305, 
effective August 30, 1996.  See 61 Fed. Reg. 39,875 (Jul. 31, 
1996).  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 10 Vet.App. 3 (1996); 
Karnas v. Derwinski, 1 Vet.App. 308 (1991).  Thus, the 
veteran's service-connected filariasis must be evaluated 
under both the old and the new rating criteria to determine 
which version is most favorable to the veteran.  

The RO did not list the revised criteria in the November 1998 
supplemental statement of the case and only referred to the 
criteria in effect prior to August 30, 1996.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that  a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. West 
11 Vet.App. 268 (1998).  

Accordingly, this case is remanded to the RO for the 
following development:

The RO should again review the record.  
Consideration of a higher rating should 
be made under the old criteria for 
Diagnostic Code 6305 and the new criteria 
for the applicable diagnostic code found 
in the amended rating schedule, utilizing 
the criteria most favorable to the 
veteran.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





